Filed 10/8/20 P. v. Johnson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                   B304100

     Plaintiff and Respondent,                                (Los Angeles County
                                                               Super. Ct. No. NA102812)
                   v.

ADRIEAN ISIAH JOHNSON,

     Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Jesse I. Rodriguez, Judge. Affirmed.
      Christopher Jude Bou Saeed, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Wyatt E. Bloomfield and Michael C.
Keller, Deputy Attorneys General, for Plaintiff and Respondent.



                                        **********
       Defendant and appellant Adriean Isiah Johnson was
convicted by jury of two counts of robbery. In a bifurcated
proceeding, defendant admitted having suffered a prior
qualifying strike under the “Three Strikes” law and violating the
terms of probation in a separate case (No. SA079466). The court
sentenced defendant to 18 years four months in prison.
       In an unpublished decision, we affirmed defendant’s
conviction. (People v. Johnson (June 28, 2019; B290319)
[nonpub. opn.].) During the pendency of that first appeal, the
Governor signed Senate Bill No. 1393 (2017-2018 Reg. Sess.)
which amended provisions of Penal Code section 667 and
section 1385, giving trial courts discretion to strike a prior
serious felony conviction in connection with imposition of the five-
year enhancement set forth in section 667, subdivision (a)(1).
(Stats. 2018, ch. 1013, § 1, § 2.) We concluded defendant was
entitled to the benefit of the new amendatory provisions. (See,
e.g., In re Estrada (1965) 63 Cal. 2d 740, 744-745.) We therefore
remanded the matter for a new sentencing hearing to allow the
trial court the opportunity to exercise its newly granted
sentencing discretion under section 667, subdivision (a)(1).
       On December 11, 2019, after issuance of the remittitur, the
trial court held the new sentencing hearing. Defendant was in
attendance and represented by counsel.
       After allowing argument by counsel, the court stated it had
reviewed the record and the appellate opinion and concluded
again there were no compelling facts supporting any mitigating
circumstances. The court acknowledged that it considered the
factors set forth in California Rules of Court, rule 4.428. The
court emphasized that defendant had committed the robberies
while on probation and found the interests of justice would not be
served by striking the five-year enhancement. The court




                                 2
therefore re-imposed a consecutive five-year term pursuant to
Penal Code section 667, subdivision (a)(1). After stating the
bases for its decision, the court asked counsel if there was
anything else they wished to argue. Both counsel said no. There
were no changes to defendant’s original sentence.
       Defendant appealed. He argues the trial court abused its
discretion by making only a cursory assessment of the relevant
factors and the transcript of the hearing is “bereft of factual
findings.”
       We agree with respondent that any contention the trial
court failed to articulate its reasons for declining to strike the
enhancement have been forfeited. “[C]omplaints about the
manner in which the trial court exercises its sentencing
discretion and articulates its supporting reasons cannot be raised
for the first time on appeal.” (People v. Scott (1994) 9 Cal. 4th
331, 356.) Defense counsel was given the opportunity to seek
clarification or argue additional points and he stated there were
none.
       In any event, the court adequately stated its reasons for
declining to exercise its discretion. (See, e.g., People v. King
(2010) 183 Cal. App. 4th 1281, 1322 [“Trial courts need not state
reasons for rejecting or minimizing a mitigating factor,
particularly where no objection is raised.”].)
                           DISPOSITION
       The judgment of conviction is affirmed.

                              GRIMES, Acting P. J.
      WE CONCUR:

                        STRATTON, J.             WILEY, J.




                                3